The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Applicant's election with traverse of Group I directed claims 1-5 in the reply filed on 6/22/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner.  This is not found persuasive because these inventions are patentably distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim 1-5 rejected under 35 U.S.C. 103(a) as being unpatentable over XUE et al. (US Patent Application Publication 2020/0403152, hereinafter referred to as XUE) in view of Tsunekawa et al. (U.S. Patent Application Publication 2011/0253037, hereinafter referred to as Tsunekawa).
As to claim 1, XUE teaches 1. A method for decreasing generation of surface oxide of aluminum nitride, used in a physical vapor deposition (PVD) process, comprising: step A, depositing the  aluminum nitride on a substrate in a first vacuum environment, so as to form an aluminum nitride coated substrate [¶0022]; step B, performing a first stage cooling on the aluminum nitride coated substrate in a second vacuum environment [¶0038]; and step C, wherein a pressure of the second vacuum environment is less than a pressure of the third vacuum environment [¶0040].
XUE may not explicitly teach performing a second stage cooling on the aluminum nitride coated substrate in a third vacuum environment.
Tsunekawa teaches this limitation [¶0012; ¶0079]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of XUE and Tsunekawa to “perform a second stage cooling " in XUE according to Tsunekawa, for the further advantage of “utilizing known method of shortening the treatment time” […However, heating and cooling are given during evacuation and venting of the load-lock chamber, which shortens the treatment time of sputtering deposition accompanied with the substrate heating…¶0012].
As to claim 2, XUE and Tsunekawa teaches 2. The method for decreasing the generation of the surface oxide of the aluminum nitride according to claim 1, wherein in step B, the first stage cooling comprises at least one of a contact cooling, a quiescence cooling and a gas cooling. [Tsunekawa ¶0088]
As to claim 3, XUE and Tsunekawa teaches 3. The method for decreasing the generation of the surface oxide of the aluminum nitride according to claim 2, wherein when the first stage cooling comprises the gas cooling, gas for cooling is inert gas. [XUE ¶0056]
As to claim 4, XUE and Tsunekawa teaches 4. The method for decreasing the generation of the surface oxide of the aluminum nitride according to claim 1, wherein in step B, a cooling chamber for performing the first stage cooling on the aluminum nitride coated substrate has a cooling temperature of 150-250 °C. [XUE ¶0054]
As to claim 5, XUE and Tsunekawa teaches 5. The method for decreasing the generation of the surface oxide of the aluminum nitride according to claim 1, wherein in step C, a cooling load lock module for performing the second stage cooling on the aluminum nitride coated substrate has a cooling temperature being less than 100 °C. [Tsunekawa ¶0072]
Conclusion
Claims 1-5 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816